


COURT OF APPEAL FOR ONTARIO

CITATION: Dhatt v. Beer, 2021 ONCA 412

DATE: 20210609

DOCKET: C68375 and C68539

Strathy C.J.O., Brown and Miller JJ.A.

BETWEEN

Mandeep Dhatt and Kulwinder Dhatt

Plaintiffs (Respondents)

and

Derek Beer and Indira Beer

Defendants (Appellants)

and

Jay Brijpaul and Re/Max West Realty Inc.,
    Brokerage

Third Parties (Respondents)

David P. Lees and Zachary Silverberg, for the appellants

Arnie Herschorn, for the respondents, Mandeep Dhatt and
    Kulwinder Dhatt

Serena L. Rosenberg, for the respondents, Jay Brijpaul
    and Re/Max West Realty Inc.

Heard: February 10, 2021 by video conference

On appeal from the judgment and order of Justice Carole
    J. Brown of the Superior Court of Justice, dated May 1, 2020 and July 30, 2020,
    respectively, with reasons for judgment reported at 2020 ONSC 2729.

COSTS ENDORSEMENT

[1]

In accordance with the agreement of the parties, the appellants
    shall pay the respondents, Mandeep Dhatt and Kulwinder Dhatt, their costs of
    the appeal fixed in the amount of $8,200, and the third party respondents, Jay
    Brijpaul and Re/Max West Realty Inc., Brokerage, their costs of the appeal
    fixed in the amount of $6,700, both amounts inclusive of disbursements and
    applicable taxes. The purchase price under the agreement of purchase and sale
    dated January 22, 2016 shall be reduced by the amount of such costs.

G.R. Strathy C.J.O.

David Brown J.A.

B.W. Miller J.A.
